DETAILED ACTION
In the response filed August 12, 2022, the Applicant amended claims 20, 32, and 37.  Claims 20-24 and 26-39 are pending in the current application.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments for claims 20-24 and 26-39 with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20-24, 26-29, and 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over Cselle et al. (US Patent No. 10,275,804 B1), hereinafter Cselle, in view of Dotan-Cohen et al. (US Pub. No. 2017/0140285 A1), hereinafter Dotan-Cohen.
Regarding claim 20, Cselle discloses a method comprising: preloading, by at least one processor of a terminal, promotion information in a cache of the terminal (Col. 7: Lines 13-19, advertisements are cached on the client device, “preloading”); 
displaying, on a display of the terminal by the at least one processor, an information stream of service information in a graphical interface of an application client running on the terminal (Col. 3: Lines 37-41, a stream of organized content within an application); 
monitoring, by the at least one processor, the terminal to detect an operation event that is an operation with the displayed information stream of the service information (Col. 8: Lines 53-59, metrics include tracked information such as user scroll, user time spent per viewing a content item; Col. 11: Lines 48-51, positioning request based on user activity such as scrolling down the stream); and 
inserting, on the display of the terminal by the at least one processor, the promotion information from the cache into the information stream of the service information that is displayed in the graphical interface of the application client running on the terminal (Col. 7: Lines 9-12, ad placer inserts advertisement into a stream and displayed to a user) using a display parameter matching the operation scene (Col. 11: Lines 55-67, positions may be relative positions - positions that are based off of other measurements such as another advertisement, how far a user scrolls in the stream, etc.) so that the promotion information is integrated with the information stream of the service information and does not interfere with the service information being presented (Col. 3: Lines 47-50, advertisement integrated into stream in a format and appearance similar to the content).
Cselle does not explicitly disclose predicting, by the at least one processor, an operation scene of the user by inputting the operation event into a trained model that has been previously trained using a machine learning method based on a plurality of previous operation events of the user and a mapping relationship between the previous operation events and operation scenes, and receiving as an output from the trained model the operation scene of the user from among a plurality of operation scenes.
Dotan-Cohen teaches predicting, by the at least one processor, an operation scene of the user by inputting the operation event (Par. [0052], user input, touch on touchpad) into a trained model that has been previously trained using a machine learning method (Par. [0051], training data used to train a neural network to evaluate user data to determine when an activity event has occurred) based on a plurality of previous operation events of the user and a mapping relationship between the previous operation events and operation scenes (Par. [0051], a series or sequence of user device interactions may be mapped to an activity event), and receiving as an output from the trained model the operation scene of the user from among a plurality of operation scenes (Par. [0030], predict or infer user intent; Par. [0061], activity pattern inference receives user activity to determine user activity pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement interface system of Cselle to incorporate the trained model abilities of Dotan-Cohen as this known technique is applicable to the system of Cselle as the both share characteristics and capabilities (both systems are directed using user interactions with an interface to determine content to provide to users), and a need exists to provide user experiences from predicted user behavior (Dotan-Cohen, Par. [0030]).  In addition, one of ordinary skill in the art would have recognized that applying the known technique of Dotan-Cohen to the teachings of Cselle to teach “predicting, by the at least one processor, an operation scene of the user by inputting the operation event into a trained model that has been previously trained using a machine learning method based on a plurality of previous operation events of the user and a mapping relationship between the previous operation events and operation scenes, and receiving as an output from the trained model the operation scene of the user from among a plurality of operation scenes,” would have yielded predictable results and resulted in an improved system because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such gesture identification features into similar systems. 
Regarding claim 21, Cselle discloses wherein the inserting the promotion information comprises: determining, based on the operation scene, at least one of a position, an attribute, or a display manner (Col. 11: Lines 64-67, positioning information determined by measurements such as how far a user scrolls; Col. 3: Lines 3-6, device determines related content to place ad near the related content); and 
at least one of: inserting the position in the graphical interface, and displaying the promotion information at the position; inserting, in the graphical interface, the promotion information with a matching attribute to the determined attribute; inserting the promotion information in the graphical interface using the display manner; and inserting the promotion information at the position in the information stream (Col. 8: Lines 12-14, position request returns a collection of positions where advertisements should be placed; Col. 8: Lines 43-48, advertisement positioned next to a related content item).
Regarding claim 22, Cselle discloses wherein the position is inserted in the graphical interface, and the promotion information is displayed at the position (Col. 7: Lines 9-12, ad placer inserts advertisement into a stream and displayed to a user); and 
the displaying the promotion information at the position comprises: inserting, in the information stream of the service information between service information positions, the position matching the operation scene (Col. 11: Lines 48-51, positioning request based on user activity such as scrolling down the stream; Col. 8: Lines 53-59, metric used to determine where an advertisement may be placed in the stream – operation scene such as scrolling speed, or user time spent viewing a content item, etc.), and displaying the promotion information at the position (Col. 7: Lines 9-12, ad placer inserts advertisement into stream a stream and displayed to a user).
Regarding claim 23, Cselle discloses wherein the promotion information is inserted with the matching attribute (Col. 3: Lines 3-6, device determines related content to place ad near the related content); and the inserting the promotion information with the matching attribute comprises: inserting, based on the operation scene (Col. 11: Lines 64-67, positioning information determined by measurements such as how far a user scrolls), at the position, promotion information associated with the service information (Col. 8: Lines 12-14, position request returns a collection of positions where advertisements should be placed; Col. 8: Lines 43-48, advertisement positioned next to a related content item).
Regarding claim 24, Cselle discloses wherein the position is inserted in the graphical interface, and the promotion information is displayed at the position (Col. 7: Lines 9-12, ad placer inserts advertisement into a stream and displayed to a user); and 
the inserting the position in the graphical interface comprises: in response to a slide operation performed by the user on the information stream of the service information displayed on the graphical interface of the terminal, inserting, based on an amplitude of the slide operation (Col. 11: Lines 64-67, positioning information determined by measurements such as how far a user scrolls), the position by sliding in at a first end of the graphical interface (Col. 11: Lines 48-50, scrolling down the stream – from one end to another), and revoking, by sliding out at a second end of the graphical interface, the insertion and display of the service information or a service information position of the service information (Col. 11: Lines 48-50, scrolling down the stream, the content items in front are scrolled out of the window).
Regarding claim 26, Cselle discloses wherein the position is inserted in the graphical interface, and the promotion information is displayed at the position (Col. 7: Lines 9-12, ad placer inserts advertisement into a stream and displayed to a user); and 
the inserting the position in the graphical interface comprises: displaying the position in the graphical interface of the terminal when it is determined that the operation scene that the operation on the service information corresponds is switched (Col. 9: Lines 36-38, tap/touch; Col. 11: Lines 48-50, scrolling down the stream – from one end to another; when user operation “switches” clicking on content to scrolling, ad placer inserts advertisement into a stream and displayed to a user).
Regarding claim 27, Cselle discloses wherein the operation scene comprises at least one of the following: a browsing operation scene in which the information stream of the service information is updated by the user using a slide operation on the terminal (Col. 11: Lines 48-50, scrolling down the stream – from one end to another); a focusing operation scene in which the service information is focused on by the user using a touch operation on the terminal (Col. 9: Lines 36-38, tap/touch); or a forwarding and comment operation scene in which the service information is forwarded by the user via the terminal, and a comment is made on the service information by the user via the terminal.
Regarding claim 28, Cselle discloses wherein the method further comprises: detecting, with the at least one processor, that the promotion information that is displayed satisfies a corresponding revoking condition (Col. 7: Lines 26-30, expiration timer of advertisement); and revoking, with the at least one processor, an insertion of the promotion information (Col. 7: Lines 33-36). 
Regarding claim 29, Cselle discloses wherein the detecting that the promotion information that is displayed satisfies a corresponding revoking condition comprises at least one of: detecting that duration for which the promotion information is displayed at the promotion information position reaches a threshold duration (Col. 7: Lines 26-30, expiration timer of advertisement); detecting that duration for which display at the promotion information position at which the promotion information is displayed reaches a threshold duration (Col. 7: Lines 26-30, expiration timer of advertisement); detecting that a focusing operation event for the promotion information is not obtained within a threshold waiting time; and detecting a close event for the position.  
Regarding claim 32, Cselle discloses an apparatus comprising: at least one memory configured to store computer program code; and at least one processor configured to access the at least one memory and operate according to the computer program code (Col. 3: Lines 19-22), the computer program code including: preloading code configured to cause at least one of the at least one processor to preload promotion information in a cache of the apparatus (Col. 7: Lines 13-19, advertisements are cached on the client device, “preloading”); 
service information code configured to cause at least one of the at least one processor to display, on a display of the apparatus, an information stream of service information in a graphical interface of an application client running on the terminal (Col. 3: Lines 37-41, a stream of organized content within an application); 
monitoring code configured to cause at least one of the at least one processor to monitor the apparatus to detect an operation event that is an operation with the displayed information stream of the service information (Col. 8: Lines 53-59, metrics include tracked information such as user scroll, user time spent per viewing a content item; Col. 11: Lines 48-51, positioning request based on user activity such as scrolling down the stream); and 
promotion information code configured to cause at least one of the at least one processor to insert, on the display of the terminal by the at least one processor, the promotion information from the cache into the information stream of the service information that is displayed in the graphical interface of the application client running on the terminal (Col. 7: Lines 9-12, ad placer inserts advertisement into a stream and displayed to a user) using a display parameter matching the operation scene (Col. 11: Lines 55-67, positions may be relative positions - positions that are based off of other measurements such as another advertisement, how far a user scrolls in the stream, etc.) so that the promotion information is integrated with the information stream of the service information and does not interfere with the service information being presented (Col. 3: Lines 47-50, advertisement integrated into stream in a format and appearance similar to the content).
Cselle does not explicitly disclose predicting, by the at least one processor, an operation scene of the user by inputting the operation event into a trained model that has been previously trained using a machine learning method based on a plurality of previous operation events of the user and a mapping relationship between the previous operation events and operation scenes, and receiving as an output from the trained model the operation scene of the user from among a plurality of operation scenes.
Dotan-Cohen teaches predicting, by the at least one processor, an operation scene of the user by inputting the operation event (Par. [0052], user input, touch on touchpad) into a trained model that has been previously trained using a machine learning method (Par. [0051], training data used to train a neural network to evaluate user data to determine when an activity event has occurred) based on a plurality of previous operation events of the user and a mapping relationship between the previous operation events and operation scenes (Par. [0051], a series or sequence of user device interactions may be mapped to an activity event), and receiving as an output from the trained model the operation scene of the user from among a plurality of operation scenes (Par. [0030], predict or infer user intent; Par. [0061], activity pattern inference receives user activity to determine user activity pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement interface system of Cselle to incorporate the trained model abilities of Dotan-Cohen as this known technique is applicable to the system of Cselle as the both share characteristics and capabilities (both systems are directed using user interactions with an interface to determine content to provide to users), and a need exists to provide user experiences from predicted user behavior (Dotan-Cohen, Par. [0030]).  In addition, one of ordinary skill in the art would have recognized that applying the known technique of Dotan-Cohen to the teachings of Cselle to teach “predicting, by the at least one processor, an operation scene of the user by inputting the operation event into a trained model that has been previously trained using a machine learning method based on a plurality of previous operation events of the user and a mapping relationship between the previous operation events and operation scenes, and receiving as an output from the trained model the operation scene of the user from among a plurality of operation scenes,” would have yielded predictable results and resulted in an improved system because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such gesture identification features into similar systems. 
Regarding claim 33, Cselle discloses wherein the presenting the promotion information comprises: determining, based on the operation scene, at least one of a promotion information position, an attribute of presented information, or a presentation manner (Col. 11: Lines 64-67, positioning information determined by measurements such as how far a user scrolls; Col. 3: Lines 3-6, device determines related content to place ad near the related content); and 
at least one of: inserting the position in the graphical interface, and displaying the promotion information at the position; inserting, in the graphical interface, the promotion information with a matching attribute to the determined attribute; inserting the promotion information in the graphical interface using the display manner; and inserting the promotion information at the position in the information stream (Col. 8: Lines 12-14, position request returns a collection of positions where advertisements should be placed; Col. 8: Lines 43-48, advertisement positioned next to a related content item).
Regarding claim 34, Cselle discloses wherein the promotion information code is further configured to cause at least one of the at least one processor to load, in the information stream of the service information between service information positions, the position matching the operation scene (Col. 11: Lines 48-51, positioning request based on user activity such as scrolling down the stream; Col. 8: Lines 53-59, metric used to determine where an advertisement may be placed in the stream – operation scene such as scrolling speed, or user time spent viewing a content item, etc.), and to insert the promotion information at the position (Col. 7: Lines 9-12, ad placer inserts advertisement into stream a stream and displayed to a user).
Regarding claim 35, Cselle discloses wherein the promotion information code is further configured to cause at least one of the at least one processor to display, based on the operation scene (Col. 11: Lines 64-67, positioning information determined by measurements such as how far a user scrolls), at the position, promotion information associated with the service information (Col. 8: Lines 12-14, position request returns a collection of positions where advertisements should be placed; Col. 8: Lines 43-48, advertisement positioned next to a related content item).
Regarding claim 36, Cselle discloses wherein the method further comprises: detecting, with the at least one processor, that the promotion information that is presented satisfies a corresponding revoking condition (Col. 7: Lines 26-30, expiration timer of advertisement); and revoking, with the at least one processor, a loading of the promotion information position on the terminal (Col. 7: Lines 33-36).
Regarding claim 37, Cselle discloses a non-transitory computer storage medium, storing a program which, when executed by at least one processor, performs the operations: preloading promotion information in a cache of a terminal (Col. 7: Lines 13-19, advertisements are cached on the client device, “preloading”); 
displaying, on a display of the terminal, an information stream of service information in a graphical interface of an application client running on the terminal (Col. 3: Lines 37-41, a stream of organized content within an application); 
monitoring the terminal to detect an operation event that is an operation with the displayed information stream of the service information (Col. 8: Lines 53-59, metrics include tracked information such as user scroll, user time spent per viewing a content item; Col. 11: Lines 48-51, positioning request based on user activity such as scrolling down the stream); and 
inserting, on the display of the terminal by the at least one processor, the promotion information from the cache into the information stream of the service information that is displayed in the graphical interface of the application client running on the terminal (Col. 7: Lines 9-12, ad placer inserts advertisement into a stream and displayed to a user) using a display parameter matching the operation scene (Col. 11: Lines 55-67, positions may be relative positions - positions that are based off of other measurements such as another advertisement, how far a user scrolls in the stream, etc.) so that the promotion information is integrated with the information stream of the service information and does not interfere with the service information being presented (Col. 3: Lines 47-50, advertisement integrated into stream in a format and appearance similar to the content).
Cselle does not explicitly disclose predicting, by the at least one processor, an operation scene of the user by inputting the operation event into a trained model that has been previously trained using a machine learning method based on a plurality of previous operation events of the user and a mapping relationship between the previous operation events and operation scenes, and receiving as an output from the trained model the operation scene of the user from among a plurality of operation scenes.
Dotan-Cohen teaches predicting, by the at least one processor, an operation scene of the user by inputting the operation event (Par. [0052], user input, touch on touchpad) into a trained model that has been previously trained using a machine learning method (Par. [0051], training data used to train a neural network to evaluate user data to determine when an activity event has occurred) based on a plurality of previous operation events of the user and a mapping relationship between the previous operation events and operation scenes (Par. [0051], a series or sequence of user device interactions may be mapped to an activity event), and receiving as an output from the trained model the operation scene of the user from among a plurality of operation scenes (Par. [0030], predict or infer user intent; Par. [0061], activity pattern inference receives user activity to determine user activity pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement interface system of Cselle to incorporate the trained model abilities of Dotan-Cohen as this known technique is applicable to the system of Cselle as the both share characteristics and capabilities (both systems are directed using user interactions with an interface to determine content to provide to users), and a need exists to provide user experiences from predicted user behavior (Dotan-Cohen, Par. [0030]).  In addition, one of ordinary skill in the art would have recognized that applying the known technique of Dotan-Cohen to the teachings of Cselle to teach “predicting, by the at least one processor, an operation scene of the user by inputting the operation event into a trained model that has been previously trained using a machine learning method based on a plurality of previous operation events of the user and a mapping relationship between the previous operation events and operation scenes, and receiving as an output from the trained model the operation scene of the user from among a plurality of operation scenes,” would have yielded predictable results and resulted in an improved system because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such gesture identification features into similar systems. 
Regarding claim 38, Cselle discloses wherein the inserting the promotion information comprises: determining, based on the operation scene, at least one of a position, an attribute, or a display manner (Col. 11: Lines 64-67, positioning information determined by measurements such as how far a user scrolls; Col. 3: Lines 3-6, device determines related content to place ad near the related content); and 
at least one of: inserting the position in the graphical interface, and displaying the promotion information at the position; inserting, in the graphical interface, the promotion information with a matching attribute to the determined attribute; inserting the promotion information in the graphical interface using the display manner; and inserting the promotion information at the position in the information stream (Col. 8: Lines 12-14, position request returns a collection of positions where advertisements should be placed; Col. 8: Lines 43-48, advertisement positioned next to a related content item).
Regarding claim 39, Cselle discloses wherein the position is inserted in the graphical interface, and the promotion information is displayed at the position (Col. 7: Lines 9-12, ad placer inserts advertisement into a stream and displayed to a user); and 
the displaying the promotion information at the position comprises: inserting, in the information stream of the service information between service information positions, the position matching the operation scene (Col. 11: Lines 48-51, positioning request based on user activity such as scrolling down the stream; Col. 8: Lines 53-59, metric used to determine where an advertisement may be placed in the stream – operation scene such as scrolling speed, or user time spent viewing a content item, etc.), and displaying the promotion information at the position (Col. 7: Lines 9-12, ad placer inserts advertisement into stream a stream and displayed to a user).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Cselle (US Patent No. 10,275,804 B1) in view of Dotan-Cohen (US Pub. No. 2017/0140285 A1) and Yu et al. (US Pub. No. 2017/0126825 A1), hereinafter Yu.
Regarding claim 30, Cselle does not explicitly disclose wherein the revoking loading of the position on the terminal comprises: in response to a slide operation performed by the user on the promotion information displayed on the terminal, revoking, by sliding out at the second end of the graphical interface, the insertion of the position on the terminal.  Yu teaches wherein the revoking loading of the position on the terminal comprises: in response to a slide operation performed by the user on the promotion information displayed on the terminal, revoking, by sliding out at the second end of the graphical interface, the insertion of the position on the terminal (Par. [0048], if the user performs a downward swiping gesture via an input device more than a threshold number of times within a given time period, “slide operation performed by the user,” the application 115 determines 405 the user has less than the threshold level of interest in the presented content items – sliding out at the second end of the graphical interface – content items are skipped over).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the content interface system of Cselle and He to include the content item skipping abilities of Yu as a need exists to present various content to the user so that user experience is not impaired and enables the user to interact with more frequency with the system (Yu, Par. [0004]).  Incorporating content item skipping would enable a content interface system to provide the user with popular and higher quality content items and improve the user experience.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Cselle (US Patent No. 10,275,804 B1) in view of Dotan-Cohen (US Pub. No. 2017/0140285 A1) and Richardson (US Pub. No. 2016/0086219 A1), hereinafter Richardson.
Regarding claim 31, Cselle discloses wherein the promotion information is displayed at the position on the graphical interface (Col. 7: Lines 9-12, ad placer inserts advertisement into a stream and displayed to a user).  Cselle does not explicitly disclose before the displaying the promotion information at the position, obtaining promotion information matching a user label of the user.  Richardson teaches before the presenting the promotion information at the promotion information position, obtaining promotion information matching a user label of the user (Par. [0173], Social-networking system 802 may analyze a user's actions to determine whether one or more of the actions indicate an affinity for subject matter, content, other users, and so forth. As an example and not by way of limitation, if a user may make frequently posts content related to "coffee” or variants thereof, social-networking system 802 may determine the user has a high coefficient with respect to the concept "coffee” – Par. [0176], coefficients used when generating advertisements for a user), and preloading the promotion information (Par. [0090], the system 100 may provide a first pre-identified content item to the user in response to the user interaction. Similarly, if the system 100 determines that a user interaction characteristic exceeds the maximum user interaction threshold in a particular direction, the system 100 may provide a second pre-identified content item to the user in response to the user interaction. For example, the system 100 may pre-identify an advertisement content item to provide to the user if the user subsequently provides a user interaction characteristic that exceeds the maximum threshold.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the content interface system of Cselle and He to include the user labeling abilities of Richardson as a need exists to provide users the ability to navigate through content to experience content and/or locate specific content (Richardson, Par. [0004]).  Incorporating user labels would enable a content interface system to provide the user with user relevant content items and improve the user experience.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3688                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3681